Name: Commission Regulation (EC) No 1141/98 of 2 June 1998 amending Regulation (EC) No 1464/95 on special detailed rules for the application of the system of import and export licences in the sugar sector
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31998R1141Commission Regulation (EC) No 1141/98 of 2 June 1998 amending Regulation (EC) No 1464/95 on special detailed rules for the application of the system of import and export licences in the sugar sector Official Journal L 159 , 03/06/1998 P. 0010 - 0010COMMISSION REGULATION (EC) No 1141/98 of 2 June 1998 amending Regulation (EC) No 1464/95 on special detailed rules for the application of the system of import and export licences in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 on the common organisation of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1599/96 (2), and in particular Article 13(2)(b) thereof,Whereas Commission Regulation (EC) No 495/97 (3) amends the wording of Article 2a of Commission Regulation (EEC) No 3665/87 (4), as last amended by Regulation (EC) No 604/98 (5), by introducing a derogation to the general provisions in that it extends the validity of an export licence comprising advance fixing of the refund to a product falling within a 12-digit product code other than that indicated in section 16 of the licence if both products belong to the same product group; whereas to apply the new wording of Article 2a of Regulation (EEC) No 3665/87 to products governed by the common organisation of the market in sugar, the composition of these product groups must be established;Whereas to control trade flows with third countries, provision should also be made for the lodgement of a security in respect of inulin syrup falling within CN code 1702 90 80;Whereas Articles 2 and 8 of Commission Regulation (EC) No 1464/95 (6), as amended by Regulation (EC) No 2136/95 (7), must accordingly be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1464/95 is hereby amended as follows:1. In Article 2:(a) the current text becomes paragraph 1;(b) the following paragraph is added:'2. For the purposes of applying Article 2a(2) of Regulation (EEC) No 3665/87, the products mentioned in Article 1(1) of Regulation (EEC) No 1785/81 shall be grouped into the following product groups:- those mentioned in point (a) shall constitute a product group,- those mentioned in point (d) shall constitute a product group,- those mentioned in points (f) and (g) shall constitute a product group.`2. The following clause is added to the last indent of Article 8(1)(c):'and ECU 0,60 in respect of inulin syrup falling within CN code 1702 90 80.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.However, Article 1(1) shall apply to cases that are still open on the day of its publication.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1. 7. 1981, p. 4.(2) OJ L 206, 16. 8. 1996, p. 43.(3) OJ L 77, 19. 3. 1997, p. 12.(4) OJ L 351, 14. 12. 1987, p. 1.(5) OJ L 80, 18. 3. 1998, p. 19.(6) OJ L 144, 28. 6. 1995, p. 14.(7) OJ L 214, 8. 9. 1995, p. 19.